Title: General Orders, 25 March 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Tuesday March 25th 1783
                            Parole Quadruple.
                            Countersigns Rotterdam, Scotland
                        
                        For the day tomorrow Major Reading
                        B.Q. Mr York brigade
                        The Maryland Detachment gives the Guards tomorrow The Jersey regiment gives the fatigues
                            tomorrow.
                        
                        By the United States in Congress assembled March 18th 1783.
                        On the report of a Committee to whom was referred a Letter of the 12th of March from the Commander in chief.
                        Ordered That the Superintendant of Finance lay before Congress an account of the payments made to the Army in
                            consequence of the resolution of the 25th day of January last—and what sums the states of the public Finances will enable
                            him to pay to the Army at present—and also that he communicate to Congress what steps have been taken towards setling the
                            accounts of the Army since the said Resolution.
                        The New hampshire regiment will march on thursday next, to relieve the third Massa. regimt on the Lines.
                    